Citation Nr: 0812708	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, L-3-S-1. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to July 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO in St. Petersburg, Florida, which denied a claim for an 
increased rating for degenerative disc disease of the lumbar 
spine.

The veteran has argued that his employability has been 
adversely affected by his service-connected low back 
disability.  An April 2004 letter from the Bellview Volunteer 
Fire Department states that the veteran had resigned from the 
department due to his recurrent back problems.  Additionally, 
a June 2004 medical report from First Physicians Group 
reports the veteran as being out of work.  According to the 
report, the veteran's job site employer had stated that the 
veteran was not able to perform the work, so the employer 
placed him on involuntary leave.  Accordingly, the issue of 
entitlement to a total rating based on individual 
unemployability, including extraschedular consideration under 
38 C.F.R. § 4.16(b), is REFERRED to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 (1999).

Although the veteran initially requested a Travel Board 
hearing, he later clarified in a March 2005 statement that he 
was withdrawing his request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The most recent medical evidence of record is a medical 
evaluation report dated in June 2004 from First Physicians 
Group.  The examining physician, Dr. F.J.V., strongly 
recommended that the veteran undergo another orthopedic or 
neurosurgical evaluation.  Given his decline in status, Dr. 
F.J.V. also highly suggested that the veteran proceed with a 
lumbar fusion.  The claims folder, however, contains no 
record of any follow-up treatment, additional evaluations, or 
surgical procedures received by the veteran since the June 
2004 medical evaluation.  The Board finds it necessary to 
review such records before it can determine whether there has 
been a worsening in the veteran's condition.  Therefore, on 
remand the RO should ask the veteran to identify or submit 
records of any medical treatment received since June 2004.  

The veteran's last VA examination was in October 2003.  As 
noted above, a subsequent June 2004 medical evaluation report 
suggested that that there had been a change in the severity 
of his lumbar spine disability.  Given that the October 2003 
VA examination does not appear to reflect the current status 
of the veteran's disability, the RO should schedule him for a 
new VA examination.  38 C.F.R. § 3.327(a) (stating that where 
the evidence of record does not reflect the current state of 
the veteran's disability, a VA examination must be 
conducted).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for an 
increased compensation claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); see also 38 U.S.C.A. § 5103(a) (West 
2002).  The Board notes that the notice in the present case 
was issued prior to the decision in Vazquez-Flores; 
therefore, it does not take the form prescribed in that 
case.  As this case is being remanded for other matters, the 
RO now has the opportunity to correct any defects in the 
Veterans Claims Assistance Act of 2000 (VCAA) notices 
previously provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should, pursuant to the holding 
in Vazquez-Flores v. Peake, provide the 
veteran with a notification letter that 
includes the following: 

a)  Notice to the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his service-
connected disability and the effect that 
worsening has on his employment and daily 
life; 

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5293 (2003), 
38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007), the formula for rating 
intervertebral disc syndrome based on 
incapacitating episodes, and any other 
applicable diagnostic code and of the 
fact that his rating will be determined 
by applying the relevant Diagnostic 
Codes; and 

c)  Examples of the types of medical and 
lay evidence that the claimant may 
submit, or ask VA to obtain, that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.	Based on his response, the RO must 
attempt to associate with the claims file 
all records desired by the veteran to be 
obtained which have not previously been 
procured from the identified treatment 
sources, to include from Dr. F.J.V., 
First Physicians Group, and Dr. W.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The veteran must then be given an 
opportunity to respond. 

3.	The RO should also schedule the veteran 
for an appropriate VA examination to 
assess the current severity of his 
degenerative disc disease of the 
lumbosacral spine.  The entire claims 
folder must be made available to the 
examiner prior to the examination. Any 
appropriate testing should be 
conducted, and the results reviewed, 
prior to the final opinion. The 
examiner should describe all findings 
in detail, and should explain the 
rationale for any conclusions reached.  

4.	Thereafter, the RO should readjudicate 
the claim for an increased rating for 
degenerative disc disease of the lumbar 
spine.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
an applicable time to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

